Margaret Meads, Judge, dissenting. I disagree that the trial judge misapplied the law in denying appellant’s motion to transfer. As stated by the majority, Ark. Code Ann. § 9-27-318(e) (Repl. 1998) requires the trial court to consider specific factors in deciding whether to transfer a case to juvenile court, but evidence does not have to be presented regarding each factor, Booker v. State, 324 Ark. 468, 922 S.W.2d 337 (1996), nor must equal weight be given to each factor. Wright v. State, 331 Ark. 173, 959 S.W.2d 50 (1998). Although the trial judge mentioned only that “six buys shows a repetitive pattern” when he announced his ruling, clearly other evidence had been presented which impacted his decision. Appellant was seventeen years old at the time of the alleged offenses; on the date of the hearing, he was six days away from his eighteenth birthday. Appellant had been charged with six separate counts of delivery of a controlled substance, most of which occurred on a high school campus. An informant had alerted the drug task force about appellant’s drug trafficking before an undercover agent made the first buy from appellant. Upon his arrest, appellant was interviewed by the police and given an opportunity to cooperate, but he refused to do so. Appellant’s mother testified, “I lost him the last half of his junior year in high school.” His grades fell and he quit sports. There had been other drug charges but no convictions or adjudications. According to his mother, after the present charges were filed, appellant has been “very good,” has a full-time job, attends recovery meetings, goes to church, and has matured a lot. Our supreme court has ruled that drug offenses are serious crimes, McClure v. State, 328 Ark. 35, 942 S.W.2d 243 (1997); Hogan v. State, 311 Ark. 262, 843 S.W.2d 830 (1992), and that age of the offender is a permissible factor to evaluate when determining whether transfer is proper. Oglesby v. State, 329 Ark. 127, 946 S.W.2d 693 (1997); Smith v. State, 328 Ark. 736, 946 S.W.2d 667 (1997). Moreover, we must recognize that once a juvenile has turned age eighteen, his prospects for rehabilitation within the Division of Youth Services are “nonexistent.” See Majesty v. State, 330 Ark. 416, 954 S.W.2d 245 (1997); Rice v. State, 330 Ark. 257, 954 S.W.2d 216 (1997). The majority’s preference for leniency in this instance, in light of the disposition alternatives provided in Ark. Code Ann. § 9-27-330 and this appellant’s “excellent progress toward rehabilitation,” does not compel me to ignore our supreme court’s clear direction in juvenile transfer cases. Both appellant’s age and the trafficking of marijuana and cocaine on a high school campus are factors that have weighed heavily in past decisions, see, e.g., Rice v. State, 330 Ark. 257, 260, 954 S.W.2d 216, 218 (1997); Majesty v. State, 330 Ark. 416, 419, 954 S.W.2d 245, 246 (1997); McClure v. State, 328 Ark. 35, 40, 942 S.W.2d 243, 246 (1997); Jensen v. State, 328 Ark. 349, 353-54, 944 S.W.2d 820, 822 (1997); Maddox v. State, 326 Ark. 515, 520, 931 S.W.2d 438, 441 (1996); Hogan v. State, 311 Ark. 262, 264, 843 S.W.2d 830, 831 (1992), and should weigh heavily in this one as well. There was clear and convincing evidence before the trial court that this appellant should be tried as an adult, Booker v. State, supra, and I cannot say that the denial of appellant’s motion to transfer was clearly erroneous. We do not reverse a judgment because a trial judge uses the wrong reason to reach the right result. Summers v. State, 292 Ark. 237, 729 S.W.2d 147 (1987). I would affirm. Griffen, J., joins.